[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 04-11372                   JUNE 7, 2005
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                  D. C. Docket No. 03-00063-CR-4-SPM

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                  versus

ALEXIS E. ALCANTARA,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                               (June 7, 2005)

                   ON REMAND FROM THE
             SUPREME COURT OF THE UNITED STATES


Before CARNES, HULL and WILSON, Circuit Judges.

PER CURIAM:
       Last year, we affirmed the appellant’s sentence of two concurrent eighteen-

month terms and a $4,000 fine for conspiring to transport and transporting in

interstate commerce stolen goods worth over $5,000. United States v. Alcantara,

No. 04-11372 (11th Cir. Nov. 19, 2004). In doing so, we rejected his challenge

based on Blakely v. Washington, 542 U.S. __, 124 S. Ct. 2531 (2004), due in part

to our prior holding that Blakely did not apply to the federal sentencing guidelines.

The case is now back before us on remand from the Supreme Court for further

consideration in light of Booker v. United States, 543 U.S. __, 125 S. Ct. 738

(2005).

       Because Alcantara raised the Booker-related issue for the first time in his

initial brief to this court, we review only for plain error. United States v.

Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005). Thus, we may reverse

Alcantara’s sentence under Booker only if there is: (1) error, (2) that is plain, (3)

that affects substantial rights, and (4) that “seriously affects the fairness, integrity,

or public reputation of judicial proceedings.” Id. The first two prongs of this test

are satisfied where a district court has imposed a sentence under the mandatory

guideline system based on facts that were neither found by a jury nor admitted by

the defendant. Id. at 1298–99. The third prong is met, however, only when the

defendant shows a reasonable probability that his sentence would have been



                                             2
different absent the error. Id. at 1299.

      Here, both parties agree that the sentence imposed on Alcantara satisfies the

first two prongs of the plain error test because it was imposed under the mandatory

guideline regime and based on facts beyond those admitted by him or found by the

jury. Thus, the question of whether Alcantara is entitled to a new sentence under

Booker turns on whether he has carried his burden of showing prejudice under the

third-prong of the plain error test.

      Alcantara admits that he “is precluded from relief under Rodriguez” as to the

eight-level sentencing enhancement applied by the district court. Appellant’s

Supp. Br. at 6. He acknowledges that there is nothing to indicate his sentence

would have been different had the district court applied the guidelines in an

advisory rather than a mandatory way and that, therefore, he cannot show prejudice

under the third-prong of plain error.

      Alcantara contends, however, that he has shown the requisite prejudice as to

the $4,000 fine imposed by the district court because “the fact that the district court

imposed the very bottom or minimum fine allowed by the mandatory sentencing

guidelines is an indication that the court would have imposed a lesser fine if it

knew it had the discretion.” Appellant’s Supp. Br. 7.

      We have previously said that the mere fact that a district court sentences a



                                           3
defendant to the bottom of the applicable guidelines range “does not establish a

reasonable probability that the court would have imposed a lesser sentence under

an advisory regime.” United States v. Fields, __ F.3d __, No. 04-12486, 2005 WL

1131778, *4 (11th Cir. May 16, 2005). That is because “that fact alone is too

speculative, and more than speculation is required” for a defendant to carry his

burden of showing a probability of a different result. Id. The same is true here.

That the district court imposed the minimum fine called for by the guidelines is

insufficient to show a reasonable probability of a different result. Given that

Alcantara has pointed to nothing else to demonstrate that the district court would

have imposed a lesser fine under an advisory guidelines regime, he has failed to

carry his burden of showing prejudice under the third-prong and he is not entitled

to relief.

       OPINION EXTENDED; AFFIRMED.




                                          4